Title: Thomas Jefferson to Samuel H. Smith, 29 October 1814
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Dear
Sir Monticello
Oct. 29.
14.
          Your favors of the 19th and
21st were recieved by our
mail of the day before yesterday. presuming that the proposition in
my letter of Sep.
21. was not sufficiently explained, I will state more particularly the
course I had supposed the transaction would have taken.the proposition was that the books should be valued by
persons named by
the
committee themselves, and the payment made in whatever form, and
at such distant time as they might think accomodated to the circumstances of
the times. I supposed they would send one or two persons here, acquainted with
the subject, perhaps booksellers, to value the books either singly, or by an
average deduced from their sizes and numbers. this valuation I expected to be
binding on me, while I had, and have no objection to a right of rejection
either in the Committee or in
Congress. if the valuation were accepted
by them, I supposed they would send on some person to see to the exact delivery
of the books, and to their safe conveyance. they are arranged
in at present
in
plain pine cases, close in
the back, but open in front, & so compact that they might go as they stand
on their shelves, the fronts only being nailed up, and be ready to set up in
any room, in perfect order. having no anxiety about the sum or mode of
valuation, but wishing the collection secured to the public, and at the moment
of the recent loss rather than any other, I supposed a valuation by persons of
their own choice the most unexceptionable ground I could propose to the
committee: but
I wi persevering in the
same object, I will acquiesce in any other which they shall prefer, except that
of proposing a value myself, for which I really am not qualified by a
sufficient familiarity with prices, nor willing to trust myself in a case where
motives of interest might subject me to bias, & certainly to the suspicion
of it. I cannot propose to you the trouble of making an estimate, of which no
one would be more capable: but the labor of counting in every page of the
catalogue the number of folios, 4tos 8vos & 12mos and summing all these, might be performed by
another, and might furnish you ground, by an average of numbers & size, to
name to the Committee a sum which you would deem reasonable:
and whatever sum you should name shall be binding on me as a maximum, subject
to be reduced, but not enlarged by actual valuation by any persons the
committee
shall think proper to appoint. in all this I wish myself to be entirely
passive, and to abide absolutely by the estimate thus formed.as the condition of the books must
enter of course, as an element, into their valuation,
mr Millegan, bookseller of
Georgetown, who has lately had an opportunity of
seeing them, can give you information on that head; and
I have written to
ask the favor of him to take the trouble of numbering them in the catalogue,
& of reporting the sizes and numbers to you, from which you could readily
deduce an estimate of the total, to be proposed as a maximum.mr Millegan
had asked permission of
me to print the catalogue on his own account, as a book of sale. you
must still be aware that some of the books entered in the catalogue will
doubtless be missing. the collection has not been revised since my
return
from Europe.
during my absences from home it has been open to limited uses, and I have
occasionally found books missing. some of these may be only misplaced, but some
are probably lost. I should mention also that there are two entered in the
catalogue which I did not possess, but meaning to import them immediately, I
entered them while writing the catalogue;
but the war
however supervening prevented my importing
them. these are the
Geoponics, Gr. Lat. & an English translation of
them lately published.
          I had
expressed in my
letter a wish to keep some of the books during my life, not to be paid
for of course until delivered; but that I should retire from the wish if at all
unacceptable. I must of course replace many by new purchases. but, among my
classics particularly, there are some special editions which could not now be
replaced; & some mathematical books which I should unwillingly be without
until peace shall open the means of getting them from
Europe. the number
I might wish to retain, for awhile at least, would be between one and two
hundred volumes. but I repeat my willingness to let all go at once if preferred
by the committee.
          I shall set out tomorrow on a journey
which will occasion an absence of about a fortnight. the return of the
Catalogue by that term, if the
Committee
shall have no
further use for it would be desirable; because
I would then begin the general review of the library, the restoring to their
proper places the volumes which have been misplaced, and the ascertaining such
as may have been lost. this would be a work of several days, and it would only
be after that operation that the valuation could take place, if that idea be
accepted by the committee. I tender
you with great sincerity the assurances of my esteem &
respect.
          Th:
Jefferson
        